                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF WISCONSIN
                                     GREEN BAY DIVISION

 Appvion, Inc. Retirement Savings and               )
 Employee Stock Ownership Plan, by and              )
 through Grant Lyon in his capacity as the ESOP     )
 Administrative Committee of Appvion, Inc.,         )
                                                    )
                                                    )
                    Plaintiff,                      )
                                                    )    Civil Action No.: 1:18-cv-01861-WCG
           v.                                       )
                                                    )
 DOUGLAS P. BUTH, et al.,                           )
                                                    )
                    Defendants.                     )

                 UNOPPOSED JOINT REQUEST FOR ORAL ARGUMENT ON
                        DEFENDANTS’ MOTIONS TO DISMISS

         Pursuant to Civil L. R. 7(e), Defendants Douglas P. Buth, Gayle Buth, Paul J. Karch, Ann

Karch, Mark Richards, Jeanne Richards, Tom Ferree, Carol J. Ferree, Rick Fantini, Debra L.

Fantini, Dale E. Parker, Debrah Parker, Angela Tyczkowski, Mark Tyczkowski, Kerry Arent,

Timothy Arent, Kent Willetts, Andrea Willetts, Susan Scherbel, Thomas Scherbel, Ronald Pace,

Teresa Pace, Stephen Carter, Lisa L. Carter, Kathi Seifert, Andrew Reardon, Michele Reardon,

Terry Murphy, Mary E. Murphy, Mark Suwyn, Patricia Suwyn, Kevin Gilligan, Angela Gilligan,

Louis A. Paone, Jane Doe Paone, Houlihan Lokey Capital, Inc., Houlihan Lokey Financial

Advisors, Inc., State Street Bank and Trust Company, N.A., Kelly Driscoll, Sydney Marzeotti,

Stephen Marzeotti, Argent Trust Company, N.A., Reliance Trust Company, Howard Kaplan,

Wendy Kaplan, Stephen Martin, Jane Doe Martin, David Williams, Jane Doe Williams,

Willamette Management Associates, Inc., Scott D. Levine, Debora Levine, Aziz El-Tahch,

Ayelish M. McGarvey, Robert Socol, Lynn Socol, Stout Risius Ross, Inc., and Stout Risus Ross,



                                                1
DM_US 161476275-1.107072.0011
          Case 1:18-cv-01861-WCG Filed 07/26/19 Page 1 of 4 Document 155
LLC (collectively, “Defendants”) hereby request oral argument on their respective Motions to

Dismiss.

         Defendants believe that the Court and the parties would benefit from oral argument on the

motions to dismiss due to the fact that plaintiff asserts 19 counts against more than 50 defendants,

as well as plaintiff’s tendency to group defendants and claims.

         On July 24, 2019, defendants’ counsel consulted with plaintiff’s counsel regarding this

request. Plaintiff does not oppose defendants’ request for oral argument.



Dated: July 26, 2019                                 Respectfully submitted,


By: /s/ J. Christian Nemeth                          By: /s/ Kara Petteway Wheatley

J. Christian Nemeth                                  Kara Petteway Wheatley
McDermott Will & Emery LLP                           Groom Law Firm
444 West Lake Street                                 1701 Pennsylvania Ave., NW, Suite 1200
Chicago, IL 60606                                    Washington, DC 20006
Phone: 312-984-3292                                  Phone: 202-861-6339
Fax: 312-984-7700                                    Fax: 202-659-4503
jnemeth@mwe.com                                      KWheatley@groom.com
Attorney for Houlihan Defendants                     Attorneys for SRR Defendants



By: /s/ Jeff Russell                                 By: /s/ David Jimenez-Ekman

Jeff Russell                                         David Jimenez-Ekman
Barbara A. Smith                                     Jenner & Block
BRYAN CAVE LEIGHTON PAISNER                          353 N Clark St
One Metropolitan Square                              Chicago, IL 60654
211 North Broadway, Suite 3600                       Phone: 312-923-2683
St. Louis, MO 63102-2750                             djimenez-ekman@jenner.com
Phone: 314-259-2367                                  Attorney for Officer and Director
Fax: 314-552-8367                                    Defendants
jsrussell@bclplaw.com
Attorneys for Reliance Defendants



                                                 2
DM_US 161476275-1.107072.0011
          Case 1:18-cv-01861-WCG Filed 07/26/19 Page 2 of 4 Document 155
By: /s/ William P. McKinley                   By: /s/ James O. Fleckner

William P. MicKinley SBN # 1072959            James O. Fleckner
MENN LAW FIRM, LTD.                           Goodwin Procter
2501 E. Enterprise Ave.                       100 Northern Avenue
Appleton, Wisconsin 54912                     Boston, MA 02210
Phone: 920-731-6631                           Phone: 617-570-1000
Fax: 312-840-7683                             Fax: 617-523-1231
                                              jfleckner@goodwinlaw.com

         -and-                                       -and-

By: /s/ Michael L. Scheier                    By: /s/ T. Wickham Schmidt

Michael L. Scheier                            T. Wickham Schmidt
Brian P. Muething                             130 E. Walnut St., Ste. 800
Jacob D. Rhode                                Green Bay, WI 54301
KEATING MUETHING & KLEKAMP PLL                Phone: 920-759-8115
One East Fourth Street, Suite No. 1400        Fax: 920-759-8105
Cincinnati, Ohio 45202                        wick@twslawgb.com
mscheier@kmklaw.com                           Attorneys for State Street Defendants
bmuething@kmklaw.com
jrhode@kmklaw.com
Tel: (513) 579-6400
Fax: (513) 579-6457
Counsel for Argent Trust Company, Steve
Martin, Jane Doe Martin, Dave Williams,
and Jane Doe Williams


By: /s/ Chelsea Ashbrook McCarthy
Chelsea Ashbrook McCarthy
Holland & Knight LLP
131 S. Dearborn St., 30th Floor
Chicago, IL 60603
Richard.winter@hklaw.com
Chelsea.mccarthy@hklaw.com
Attorneys for Willamette Defendants




                                          3
DM_US 161476275-1.107072.0011
          Case 1:18-cv-01861-WCG Filed 07/26/19 Page 3 of 4 Document 155
                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 26th day of July 2019, I caused a copy of the foregoing

document to be filed via the Court’s ECF system, which constitutes service upon all counsel of

record.



                                                                       /s/ Theodore Becker
                                                                          Theodore Becker




                                                   4
DM_US 161476275-1.107072.0011
           Case 1:18-cv-01861-WCG Filed 07/26/19 Page 4 of 4 Document 155
